El Juez presidente Se. Quiñones,
emitió la opinión del Tribunal.
Por escritura pública otorgada en esta Capital ante el Notario de la misma Don Juan Ramón de Torres, á los treinta días del mes de Noviembre de mil ochocientos no-venta y tres, la Sociedad Mercantil en comandita que gi-raba en esta plaza bajo la razón de Sobrinos de Ezquiaga y D. Modesto Munitiz y Aguirre, vecino y del comercio de Cayey, celebraron un contrato en el que después de sen-tar por vías de antecedentes, que á la sociedad otorgante correspondían en propiedad dos casas de madera, cubier-tas de zinc, contiguas la una de la otra, y sitas ambas en el barrio de “Monteyano”, sitio denominado “Palo Se-co ’ ’, del término municipal de Cayey, y en una de las cua-les existía una máquina de vapor con su correspondiente-motor, destinada al secado, pilado, venteador y escogido de café con su correspondiente tahona, y cuyas casas por convenio con' el Sr. Munitiz la Sociedad otorgante se las había entregado para que las utilizara con el estableci-*430miento mercantil que tenía abierto en una de ellas y para el acopio y preparación del café, con la condición de man-tenerlas en el mejor estado posible y sin permitir su de-terioro, y que habiendo convenido con el Sr. Munitiz abrirle un crédito hasta la suma de veinte y cinco mil pe-, sos para atender á sus operaciones mercantiles, llevan-do á efecto dicho convenio otorgaron y acordaron las esti-pulaciones siguientes:
3a. — Que la Sociedad “Sobrinos de Ezquiaga” desde luego abrían un crédito hasta la suma de veinte y cinco mil pesos moneda comercial á Don Modesto Munitiz y Aguirre, que le entregarían en efectivo, según sus órde-nes y pedidos y en provisiones y mercancías conforme los fuera solicitando para sus negocios y se le irían cargando por la Sociedad otorgante en la cuenta corriente que le abriría al efecto.
2a. — Que el Sr. Munitiz se obligaba á su vez á ingresar también en cuenta corriente, cantidades parciales en la forma que le fuera más cómoda, con el fin de amortizar su adeudo, y que mientras cumpliera con efete deber la So-ciedad continuaría á su vez haciéndole las entregas, que necesitara para su establecimiento, de suerte que siempre lo tuviera surtido.
3a. — Que no se fijaba término para la duración de este contrato, sino que la Sociedad Sobrinos de Ezquiaga, cuando lo viera conveniente á sus intereses, daría aviso anticipado de seis meses al Sr. Munitiz para el total sol-vendo del saldo que resultara á su favor en la cuenta co-rriente, y cuyo saldo debería abonarlo el Sr. Munitiz.
4a. — Que en el caso de que éste tuviera que ausentarse,-ó se enfermase, ó muriese, ó no pudiese continuar al fren-te. de sus negocios, por cualquier evento, los Sres. Sobri-nos de Ezquiaga quedaban facultados y autorizados para ponerse al frente de la casa mercantil del Sr. Munitiz y continuar los mismos negocios, ó ponerla en liquidación, *431ó lo 'que estimaren más beneficioso para los intereses ele ambos.
5a. — Que los beneficios que obtuviera en su estableci-miento el Sr. Munitiz, se repartirán en esta forma: un cincuenta por ciento para él y el otro cincuenta por cien-to para la Sociedad Sobrinos de Ezquiaga, en compensa-ción de los beneficios que recibía Munitiz de no pagar in-tereses por el crédito que le abría dicha Sociedad y por el usufructo que le concedía de sus dos casas.
6a. — Que al practicarse cualquier balance por Munitiz en su establecimiento, lo avisaría á la Sociedad para rea-lizarlo con su conocimiento é intervención; y por último que si el Sr. Munitiz tuviera necesidad .de mayor crédito que el de los veinte y cinco mil pesos convenidos, y no tu-vieren inconveniente en facilitárselos los Sres de Ezquia-ga, así lo verificarían cargándole el exceso en cuenta co-rriente y bajo las propias estipulaciones y garantías acordadas en dicha escritura.
A los diez años después de la fecha de este documento, ó sea en 7 de Mayo de 1904, con copia de la expresada es-critura, la Sociedad Sobrinos de Ezquiaga, como sueeso-ra y liquidadora de la anterior sociedad del mismo nom-bre, dedujo demanda en el extinguido Tribunal del Dis-trito de San Juan, contra Don Modesto Munitiz y Aguirre, en la que haciendo relación de los antecedentes ex-puestos y agregando además que en cumplimiento de las estipulaciones contenidas en dicha escritura la Sociedad Sobrinos de Ezquiaga había venido cubriendo los giros y atendiendo á las órdenes y pedidos del Sr. Munitiz, car-gándoselos en cuenta, así como haciéndoles los abonos . correspondientes de las cantidades que en efectivo, mer--caderías y otros valores había recibido de él con aquel ob-jeto ; que les convenía hacer constar para los fines ulterio-res de la demanda, que en la fecha de ésta, el saldo que arrojaba á favor de la Sociedad demandante la cuenta corriente abierta al Sr. Munitiz, ascendía á la suma de *432ochenta mil ciento noventa y nueve dollars cuarenta centavos, como lo comprbbaban las copias de cuentas y car-tas recibidas del mismo Munitiz y que obraban unidas á la demanda: que hasta el año de 1899 el Sr. Munitiz había venido cumpliendo la obligación que le imponía el con-trato de comunicar á Sobrinos de Ezquiaga el resultado de sus operaciones y balances, pero que desde aquella fe-cha había dejado de hacerlo, impidiéndoles así el ejerci-cio del derecho que les concedía la cláusula 6a. del con-trato de referencia: que los balances anteriores al año de 1899, acusaban constantes pérdidas en los negocios del Sr. Munitiz, cuya conducta la hacía más sospechosa por otra parte, el hecho extraño de que habiendo vendido á la Sociedad demandante por escritura pública de cinco de Octubre de mil novecientos dos, una finca rústica radica-da en Cayey, con la represa y tubería necesaria para sur-tir de agua al Cuartel establecido en aquél pueblo, por escritura posterior de treinta de Diciembre de mil nove-cientos tres, vendió la misma finca que no le pertene-cía al Gobierno de los .Estados Unidos: que esta conducta extraña del Sr. Munitiz hacía su proceder por demás sos-pechoso y obligaba á la Sociedad demandante á poner término de una vez á aquel estado de cosas tan perjudicial para sus intereses: que atendida la importancia de los ne-gocios del Sr. Munitiz y el movimiento de fondos qué acu-saba su cuenta corriente la que arrojaba en Agosto de mil novecientos, un saldo reconocido por él á favor de Sobri-nos de Ezquiaga por valor de ciento sesenta mil ocho-cientos ochenta y seis- pesos moneda americana, no era aventurado fijar provisionalmente en treinta mil pesos el montante de las utilidades que debía haber obtenido el Sr. Munitiz y de las cuales la mitad, ó sean quince mil pesos, corresponderían á la Sociedad demandante según lo con-venido en la escritura, con cinco mil pesos más en que tampoco era aventurado calcular, con el mismo carácter de provisional los daños y perjuicios ocasionados á la mis--*433ma sociedad por la falta de cumplimiento del Sr. Muhitiz en orden á la obligación que le imponía el contrato de ren-dir cuentas á Sobrinos de Ezquiaga de las operaciones de su tráfico mercantil y que no habiendo obtenido del Sr. Munitiz no obstante sus repetidas gestiones privadas, la devolución de las fincas'recibidas de dicha ’Sociedad, ni la rendición de cuentas, ni entrega de la parte de utilidades á que estaba obligado por la escritura de treinta de No-viembre .de mil novecientos tres, se veía la sociedad de-mandante en la necesidad de instar judicialmente para el cumplimiento de aquellas estipulaciones; y alegando las consideraciones legales que estimó pertinentes- á su dere-r cho, concluyó suplicando al Tribunal declarara con lugar la demanda condenando en su consecuencia al- demanda-do Don Modesto Munitiz Aguirre, lo. á que devolviera á la Sociedad demandante las dos casas con la maquinaria que en ellas existía y le fueron entregadas por la escritu-ra de treipta de Noviembre de mil ochocientos noventa y tres, 2o. á que rindiera cuenta justificada de las utilidades que hubiera tenido en su casa mercantil á partir del año de mil ochocientos noventa y nueve; y 3o. á que abonara á la Sociedad demandante la mitad de dichas utilidades, y le indemnizara de los daños y perjuicios causados, en la suma que apreciara el Tribunal.
Por otrosí de la demanda solicitó la Sociedad deman-dante que de acuerdo con lo establecido con la Ley votada por la Asamblea Legislativa de esta Isla - para asegurar la efectividad de las sentencias, se dictara por el Tribunal una medida que asegurara la efectividad de la que reca-yera en su día en este juicio, disponiéndose el embargo de bienes del demandado hasta en cantidad de veinte mil dollars, que se calculaban suficientes al fin indicado, con la prohibición de enagenarlos, á cuyo efecto designó va-rias -fincas y créditos de la propiedad del Sr. Munitiz que aparecían inscritos á su favor en el Registro de la Pro-piedad de Guayama alegando ah efecto que se remitía en *434un tocio a los puntos' ele hecho y de derecho consignados en lo principal de la demanda; que con esta se presentaba una escritura pública en donde constaba claramente que las obligaciones, objeto de la demanda eran exigibles; que igualmente se acompañaban copias de cuentas corrientes reconocidas de conformidad por el demandado, al efecto de comprobar que la Sociedad Sobrinos de Ezquiaga ha-bía cumplido hasta con exceso las estipulaciones conteni-das en la escritura base del contrato de cuyo cumplimien-to se trataba;- que se acompañaba además otra escritura pública que acreditaba la doble venta de una finca reali-zada por el demandado y la consiguiente necesidad de adoptar las medidas de seguridad que se solicitaban y por último que el documento originario base de las obligacio-nes exigidas tenía el carácter de auténtico con arreglo á la sección 5a. apartado A. de la Ley citada de la Asamblea Legislativa de esta Isla.
Decretado de conformidad el embargo solicitado por el Tribunal de Distrito de San Juan y trasladado el plei-to al Tribunal de Distrito de Guayania, sin que conste el motivo, compareció ante él el demandado Don Modesto Munitiz, bajo la dirección del Abogado Don Luis Muñoz Morales, presentando una moción para que se declarara nulo el embargo practicado y alegando en apoyo de su so-licitud, que siendo necesario liquidar la cuenta corriente llevada entre-Munitiz y la Sociedad Sobrinos de Ezquia-,ga para determinar la parte correspondiente á esta So-ciedad en las ganancias con arreglo al artículo 5o. del con-trato de treinta de Noviembre de mil ochocientos noventa y tres, era por consiguiente ilíquida la cantidad á que pu-diera tener derecho la Sociedad demandante, y por lo tan-to nulo el embargo según la jurisprudencia establecida por la Corte Suprema de California; según la cual para decretar un embargo es preciso que la deuda sea líquida: que no habiéndose fijado en dicho contrato la época en que debiera Munitiz practicar la liquidación, ni habiéndosele *435requerido previamente para ello, no podía sostenerse que hubiera incurrido en morosidad y resultaba injustificada la fijación de los cinco mil dollars que solicita dicha so-ciedad como indemnización de daños y perjuicios; que aún después de practicada la liquidación y fijada la can-tidad líquida á que tuviera derecho la Sociedad deman-dante todavía era preciso demostrar que fuera una deuda exigible y vencida, porque no siendo así con arreglo tam-bién á la jurisprudencia de la Corte Suprema de California, un embargo trabado antes del vencimiento de una deuda, es prima facie nulo; que á solicitud del demanda-do y de acuerdo con los artículos 75, 81 y 83 del Código de Enjuiciamiento Civil vigente, se dispuso por el Tribunal de Distrito de San Juan la traslación de los autos á la Corte de Distrito de Guayama, con lo que quedaba reco-nocida la incompetencia del primero de dichos Tribuna-les |>ara conocer de la demanda y de sus incidentes,'siendo por esta razón también nulo el embargó decretado por el Tribunal de Distrito de San Juan, que con la orden de-cretando el embargo de bienes se ha violado el precepto de la Sección 3a. apartado JB. de la Ley para asegurar la efectividad de las sentencias, pues el contrato no contiene la obligación de pagar, una suma de dinero, sino un tan-to por ciento de las utilidades que pudieran resultar del balance á favor de la Sociedad demandante; que así mis-mo se había infringido la Sección 4a. de la referida Ley, porque en el documento auténtico, ó sea el contrato de treinta de Noviembre de mil ochocientos noventa y tres, no constaba claramente que la obligación fuera exigible, puesto que el pago de las utilidades convenidas no es exi-gible hasta que se haya practicado el balance ó liquida-ción, y resulte una cantidad líquida y determinada de be-neficio.
Impugnada la moción por la Sociedad demandante, dictó el Tribunal su resolución con fecha 31 de Octubre último, declarando “que la ley y los hechos están en con*436tra de la moción” y por lo tanto la declaro sin lugar y con las-costas al demandado.
Ajoelada esta resolución por la representación del de-mandado Sr. Munitiz y sustanciada en forma el recurso se celebró la vista, informando los abogados defensores de-las partes lo que estimaron pertinentes á su derecho.
Planteada así la cuestión 'que se debate en el presente recurso, queda ésta reducida á determinar si atendido los antecedentes del asunto y los términos en que ha sido es-tablecida la demanda era ó no procedente el embargo de bienes decretado por el Tribunal de Distrito de San Juan para asegurar el cumplimiento de la sentencia que en su día se pronuncie en estos autos. El Juez que suscribe en-tiende que sí era procedentes el embargo.
Es claro que en la demanda no se reclama el pago de ninguna cantidad líquida como objeta la representación del apelante; pero si esto es verdad, también lo es que en estos casos no se necesita que sea líquida la cantidad para que el embargo proceda.
Sobre este particular es concluyente la Sección. 3a. de la Ley de la Asamblea Legislativa de esta Isla de lo. de Marzo de 1902 para asegurar la efectividad de las senten-'cias. “Toda persona que demandare en juicio el cumpli-miento de una obligación, (dice dicha Sección la.) podrá obtener una. resolución del Tribunal que conociere de la demanda, adoptando las medidas procedentes según los ca-sos, pajea asegurar la efectividad de la sentencia que haya de dictarse en el caso de prosperar la acción ejercitada.”
Resulta, pues, con toda claridad, que la ley no exige que se reclame una deuda ó cantidad líquida, sino que basta se reclame el cumplimiento de una obligación, cual-quiera que sea su naturaleza; bien sea líquida ó ilíquida, de hacer, ó de no hacer, ó de entregar una cantidad de dinero ó una cosa determinada, para que pueda solicitarse y obtenerse, del Tribunal una medida precautoria para *437asegurar la efectividad de la sentencia que se dicte,’ según' los casos.
Tampoco se necesita que la obligación sea vencida, en el sentido que expresa la representación del apelante, ó sea que pueda hacerse efectiva inmediatamente; pues lo que se necesita es que sea exigible y este requisito no pue-de dudarse que concurra en el présente caso, atendidas las condiciones establecidas en el contrato celebrado en-tre el Sr. Munitiz y la Sociedad Sobrinos de Ezquiaga y los términos en qúe se lm propuesto la demanda.
En el artículo 3o. dé la escritura de treinta de Noviem-bre deinil ochocientos noventa y tres, qué es la base del contrato de cuyo cumplimiento se trata, se estipuló cla-ramente que no se fijaba término para la duración de dicho contrato, sino que se dejaba á la voluntad de los Sres. Sobrinos de Ezquiaga, imponiéndoles tan sólo la condi-ción de dar aviso anticipado de seis meses al deudor Mu-nitiz, para el solvendo del saldo que resultara á su favor en la cuenta comiente originada entre ambos, con motivo del crédito abierto á dicho Señor por la Sociedad demandante; pero esta condición no es aplicable á las de-más obligaciones impuestas por la escritura al Sr. Muni-tiz, de manera que, si según lo convenido, el contrato no tenía término fijo para su duración, sino que se dejaba á la voluntad de los Sres. Sobrinos de Ezquiaga darlo por terminado cuando lo tuvieran por conveniente á sus inte-reses,' sin más restricción que para cobrar al Sr. Munitiz el saldo de su cuenta- corriente, para lo cual necesitaba darle un aviso anticipado de seis meses, lo que no es pre-cisamente el objeto de la demanda, parece, sin que por es-to-se entienda prejuzgada la cuestión, que todas las demás obligaciones que se reclaman al Sr. Munitiz, son exigí - bles con arreglo al contrato; y como por otra parte se han cumplido todos los demás requisitos que exige la Ley ci-tada dé la Asamblea Legislativa sobre aseguramiento de sentencias, en su Sección- 3a., y no aparece excesivo el em*438bargo decretado .para asegurar el 'cumplimiento de la sen-tencia que pueda, recaer en estos' autos, atendido el gran movimiento de fondos que acusan las cuentas presenta-das por Sobrinos de Ezquiaga, durante el largo tiempo de que ha estado disponiendo el Sr. Munitiz del crédito que le abriera la Sociedad demandante, y la gran impor-tancia de las negociaciones que durante aquel período lia debido realizar el Sr. Munitiz y que es de presumíse le hayan producido .pingües ganancias; por todas estas con-sideraciones, el Juez que suscribe es de parecer que la sentencia dictada por el Tribunal de Distrito de Gr-uaya-ma en treinta y uno de Octubre último, y que es objeto de la presente apelación, debe ser confirmada con las costas al apelante.

Confirmada.

Jueces concurrentes: Sres. Hernández, Higueras, Mac Leary y Wolf.